[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Presented to this Court by the Petitioner is a petition for habeas corpus dated June 11, 2002. The Petitioner claims irregularities at trial, namely that he did not understand the written confession which he signed because he did not understand English and that he was ill at the time of the alleged confession. The trial court denied a motion to suppress the confession. However, these issues were the same that he claimed on direct appeal to the State Supreme Court. In State v. Madera,210 Conn. 22 (1989) the Petitioner maintained that ". . . he was illiterate and intellectually incapable of making a voluntary confession, that he had difficulty communicating in English, that he had a history of psychological disorders and that he had suffered an `incapacitating seizure' on the day he confessed." The Supreme Court was not persuaded by these arguments and affirmed the conviction.
Since these issues now raised in the habeas petition were already decided on direct appeal, they are not a proper subject of this habeas petition. Accordingly, the petition is dismissed.
___________________ Rittenband, JTR CT Page 8857